IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT



                            No. 95-8330



UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                              versus

408 PEYTON ROAD, S.W., Atlanta, Fulton County,
Georgia, Including all buildings and appurtenances
thereon, described in Exhibit A attached,

                                                Defendant-Appellant,

451 HOPE COURT, S.W., Atlanta, Fulton County,
Georgia, Including al buildings and appurtenances
thereon, described in Exhibit B attached,

                                                Defendant,

ROBERT RICHARDSON,

                                                Claimant-Appellant,

CARSWELL DENSON, et al.,

                                                Claimants.

                    --------------------------
       Appeal from the United States District Court for the
                   Northern District of Georgia
                    --------------------------
 ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
            (Opinion: 112 F.3d 1106 (11th Cir. 1997))

                        (January 23, 1998)


Before HATCHETT, Chief Judge, TJOFLAT, ANDERSON, EDMONDSON, COX,
BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit
Judges.*
B Y   T H E   C O U R T:


           A member of this court in active service having requested

a poll on whether this case should be reheard by the Court sitting

en banc, and a majority of the judges of this court in active

service having voted in favor of granting rehearing en banc,

           IT IS ORDERED that the above cause shall be reheard by

this court en banc.    The previous panel's opinion is hereby

VACATED.

_____________________
*Senior U. S. Circuit Judge Peter T. Fay has elected to not
participate in further proceedings in this matter pursuant to
28 U.S.C. § 46(c).




                                  2